DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered. Claims 16, 18-20, 24, 30, 31, and 34-37 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 recites “wherein the coating composition is substantially free” in line 7. It is unclear to what this refers, because two coating compositions, and undercoat coating composition and overcoat coating composition have been recited. As such, a person of ordinary skill in the art would not know whether the limitation of being free from the recited components applies to the overcoat, undercoat, or to both coating composition (the system).

Claim Rejections - 35 USC § 103
Claim(s) 16, 19, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0014012 (“Stapperfenne”) in view of WO 2014/006031 A1 (“Penning”).
As to claim 16, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).

As to claim 19, while the recited amount of benzoguanamine is not exemplified in conjunction with the isocyanate and phenol, Stapperfenne teaches that the amount of benzoguanamine resin is preferably in the range of 2 to 10 wt % (para. 0058), and thus the use of benzoguanamine, including within the recited range, is an obvious modification given that Stapperfenne teaches that recited amounts are within the preferred range.
As to claim 36, Stapperfenne does not teach the recited flexibility and scratch resistance. However, since Stapperfenne teaches the same composition as recited, it is presumed to have the same properties, i.e., being able to be cured to a film having he recited flexibility and scratch resistance as recited.
As to claim 27, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).

As to claim 30, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches the use of the composition on a metal substrate, specifically tinplate for making cans (para. 0095), specifically for food or beverage (para. 0035) but does not teach the use of chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coated can using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 30.
As to claim 31, while Stapperfenne does not explicitly state that the coating is applied to a seam line or weld along the body, it teaches that the sheet used to form the can is coated (para. 0006), which would necessarily include any portion of a seam formed thereon.

Double Patenting
Claims 16, 19, 27, 30, 31, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/347,333 in view of WO 2014/006031 A1 (“Penning”). 
As to claims 16, 19, and 36, copending claim 7 recites a coating composition of polyester material, and crosslinker of benzoguanamine, along with phenolic resin, and isocyanate resin. Copending claim 7 also recites the recited amount of benzoguanamine (because dependent alternately from claims 1-6) of claim 19, and teaches the characteristics of claim 36.
Copending claim 7 does not recite contacting the coating composition with chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the composition of copending claim 7 for use on chromium free tinplate substrate, as Penning teaches the same is suitable substrate for polyester coatings.
As to claim 27, copending claim 7 recites a coating composition of polyester material, and crosslinker of benzoguanamine, along with phenolic resin, and isocyanate resin. 
Copending claim 7 does not recite that the coating composition is on chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24). As such, it would be obvious to modify the 
As to claim 27, copending claim 7 recites a coating composition of polyester material, and crosslinker of benzoguanamine, along with phenolic resin, and isocyanate resin. 
Copending claim 7 does not recite that the coating composition is on chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24). As such, it would be obvious to modify the composition of copending claim 7 for use on chromium free tinplate substrate, as Penning teaches the same is suitable substrate for polyester coatings, and provides cans with reduced chromates.

Claims 18 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/347,333 in view of WO 2014/006031 A1 (“Penning”). 
As to claims 18 and 37, copending claim 21 recites a coating composition having an undercoat of polyester material and crosslinking material of benzoguanamine, phenolic, and isocyanate, and a powder overcoat of a further polyester material, and having the same flexibility and scratch resistance as recited by claim 37, the coating system being free of the bisphenol compounds. 
Copending claim 21 does not recite the coating system on the chromium free tin plate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 
Applicant argues, with the support of a declaration by Mario Pilati, against the combination of Stapperfenne and Penning on the grounds that the use of the recited polyester coating in conjunction with chromium free tinplate substrate provides unexpected results. The evidence provided is not commensurate in scope with the claims. In particular, one composition according to the invention is being compared with several other compositions, of which the quantity and type of components is unknown, other than containing a polyester or epoxy, and one or more of the recited components. This is not adequate to show any unexpected result from the broadly recited combination of polyester, benzoguanamine or derivative, phenol, and isocyanate crosslinkers on a chromium free substrate. This is especially the case where each of those recited components encompasses hundreds of different compounds, and where specific amounts of each components are not being claimed. 
Moreover, it should be noted that Stapperfenne appears to show, in the tables of that specification, good results in terms of lactic acid and acetic acid adhesion for the benzoguanamine-phenolic-isocyanate crosslinked system. As such, the superiority of the system does not appear to be an unexpected result, and as such, there appears to be ample rationale to use the compositions for tin plate, whether or not chromium free.
Applicant's request for abeyance with respect to the ODP rejection is acknowledged to the extent that applicant's lack of response to the cited rejection will not be treated as non-responsive. However, since the rejection is proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764